t c summary opinion united_states tax_court hossam helmy el-bibany and salma hassan kandil petitioners v commissioner of internal revenue respondent docket no 9960-04s filed date hossam helmy el-bibany and salma hassan kandil pro sese anthony j kim and aaron stonecash for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure the deficiency is attributable solely to the 10-percent additional tax under sec_72 on an early distribution from a qualified_retirement_plan after respondent’s concession the issue for decision is whether petitioners are liable under sec_72 for the percent additional tax on an early distribution from petitioner hossam helmy el-bibany’s mr el-bibany retirement_plan we hold that they are to the extent provided herein background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in menlo park california mr el-bibany obtained a ph d from stanford university in and joined the faculty at penn state university in until his job ended in at that time petitioners had two small children and petitioner salma hassan kandil mrs kandil respondent concedes that petitioners are entitled to an exception from the early distribution penalty under sec_72 of dollar_figure for qualified_higher_education_expenses for books and supplies wanted to obtain her teaching credentials so they returned to california in the fall of mrs kandil became a full-time graduate student at san jose state university sjsu as part of her studies mrs kandil became a student teacher at jordan middle school in date and she obtained her teaching credentials in elementary education in date currently mrs kandil is a sixth-grade teacher of math and science at jordan middle school during the high-tech bubble in mr el-bibany worked in some nonemployment type of activities related to high-tech investments in the beginning of date mr el-bibany left the united_states on an employment contract as an international faculty_member in the united arab emirates mr el-bibany however soon returned to the united_states because of the general atmosphere resulting from the terrorist events of date aside from the weeks he worked in the united arab emirates mr el-bibany remained unemployed during at a time not disclosed in the record mr el-bibany applied for unemployment_compensation but was not eligible because he had not worked in california for a specified period of time mrs kandil has a bachelor’s degree in civil engineering in mr el-bibany withdrew dollar_figure from his retirement fund respondent does not dispute that petitioners incurred the following expenses in room and board for petitioners’ family collectively apartment rent utilities food subtotal dollar_figure big_number big_number dollar_figure health insurance for petitioners’ family collectively including health insurance premiums and health care expenses dollar_figure transportation for mrs kandil big_number books and supplies for mrs kandil total dollar_figure petitioners timely filed a form_1040 u s individual_income_tax_return for on their return petitioners disclosed the dollar_figure distribution and reported dollar_figure as the taxable_amount petitioners did not report the 10-percent additional tax imposed by sec_72 on line tax on qualified_plans including iras and other tax-favored accounts but attached form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts to their return on form_5329 petitioner sec_4 there is no evidence in the record describing mr el- bibany’s retirement fund in respondent’s trial memorandum and on brief respondent indicated that this fund was a qualified retirement fund with tiaa-cref but see rule b regarding ex_parte statements in briefs and the like mrs kandil received a scholarship that covered her tuition expense indicated that the early distribution was not subject_to tax under exception individual_retirement_account ira_distributions made to unemployed individuals for health insurance premiums and exception ira_distributions made for higher education expenses in the notice_of_deficiency respondent determined that petitioners are liable for the 10-percent additional tax on an early distribution from a qualified_retirement_plan petitioners timely filed a petition with the court disputing the determined deficiency discussion6 sec_72 imposes an additional tax on distributions from a qualified_retirement_plan equal to percent of the portion of such amount that is includable in gross_income unless the distribution comes within one of several statutory exceptions as relevant herein sec_72 exempts the following distributions from the additional tax if the distributions are made for health insurance premiums for an unemployed individual sec_72 or qualified higher education we decide the issue in this case without regard to the burden_of_proof because the issue is essentially one of law although the record does not describe mr el-bibany’s retirement_plan the parties have proceeded on the basis that the distribution was from an individual_retirement_plan within the scope of sec_72 expenses for the taxpayer or the taxpayer’s spouse to the extent such distributions do not exceed the taxpayer’s qualified_higher_education_expenses for the taxable_year sec_72 a health insurance premiums a distribution qualifies under sec_72 if it was made from an individual_retirement_plan to an individual after separation from employment if such individual has received unemployment_compensation for consecutive weeks under any federal or state unemployment_compensation law by reason of such separation sec_72 if such distribution was made during any taxable_year during which such unemployment_compensation is paid or the succeeding taxable_year sec_72 and to the extent such distribution does not exceed the amount_paid during the taxable_year for insurance sec_72 a self-employed_individual shall be treated as having satisfied the requirement of sec_72 if under federal or state law the individual would have received unemployment_compensation but for the fact that the individual was self-employed sec_72 respondent does not dispute that petitioners incurred health insurance expenses of dollar_figure respondent contends however that the exception under sec_72 does not apply because mr el-bibany does not satisfy the statutory requirements we agree the record is clear that mr el-bibany did not receive any federal or state unemployment_compensation at any relevant time see sec_72 mr el-bibany however testified that he worked in some nonemployment activities related to high-tech investments in mr el-bibany’s testimony raises the question whether he was self-employed see sec_72 assuming arguendo that he was self-employed there was no evidence to suggest that mr el-bibany continued to work in such nonemployment activities in indeed mr el- bibany was employed for only weeks during in the united arab emirates moreover mr el-bibany presented no evidence that he would have been eligible to receive any federal or state unemployment_compensation by his own testimony mr el-bibany applied for unemployment_compensation but he was not eligible because he had not worked for a specified period in california in view of the foregoing we conclude that petitioner does not satisfy the requirements under sec_72 accordingly we sustain respondent’s determination on this issue b qualified_higher_education_expenses qualified_higher_education_expenses for purposes of sec_72 are defined by sec_529 sec_72 sec_529 defines qualified_higher_education_expenses sec_529 sets forth criteria for higher education entities to be exempt from taxation as a qualified_tuition_program specifically as tuition fees books supplies and equipment required for the enrollment or attendance of the taxpayer or the taxpayer’s spouse or child among others at an eligible_educational_institution in addition an eligible_student attending school at least half-time shall also include reasonable costs for an academic period as determined under the qualified_state_tuition_program incurred by such student for room and board while attending such institution sec_529 sec_529 however limits the amount of room and board expenses that may be treated as qualified_higher_education_expenses as follows the amount treated as qualified_higher_education_expenses by reason of the preceding sentence sec_529 shall not exceed the minimum amount applicable to the student included for room and board for such period in the cost of attendance as defined in sec_472 of the higher education act of u s c 1087ll as in effect on the date of the enactment of this paragraph for the eligible_educational_institution for such period as described in the conference_report the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_810 expands the definition of qualified_higher_education_expenses under sec_529 to include room and board expenses meaning the minimum room and board allowance applicable to the student as determined by the institution in calculating costs of attendance for federal financial aid programs under sec_472 of the higher education act of for any period during which the student is at least a half-time_student h conf rept pincite 1997_4_cb_1457 the statute thus mandates that room and board expenses are limited to the minimum amount as determined in the cost of attendance as defined in the higher education act of publaw_89_329 79_stat_1219 as amended by the higher education amendments of publaw_99_498 adding sec_472 to the higher education act of 100_stat_1454 codified pincite u s c sec supp iv as in effect on the date of the enactment of this paragraphdollar_figure sec_529 was added by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_810 this paragraph however was effective as if it were included in the amendments to the small_business job protection act of publaw_104_188 sec 110_stat_1895 which enacted sec_529 accordingly our analysis must be guided by u s c sec 1087ll as in effect on date the effective date of sec_529 as of date and as applicable to the issue in this case the term cost of attendance was defined as the higher education act of publaw_89_329 79_stat_1219 u s c sec was first enacted on date to strengthen college and university resources and to provide financial assistance to students in postsecondary and higher education as relevant herein the higher education amendments of publaw_99_498 100_stat_1454 u s c sec supp iv added sec_472 to the higher education act of the purpose of this section was to define cost of attendance in determining a student’s financial need for student financial aid assistance an allowance as determined by the institution for room and board costs incurred by the student which -- a shall be an allowance of not less than dollar_figure for a student without dependents residing at home with parents b for students without dependents residing in institutionally owned or operated housing shall be a standard allowance determined by the institution based on the amount normally assessed most of its residents for room and board and c for all other students shall be an allowance based on the expenses reasonably incurred by such students for room and board except that the amount may not be less than dollar_figure emphasis added u s c sec 1087ll supp iv dollar_figure petitioners contend that their total room and board expenses of dollar_figure qualify as higher education expenses in contrast respondent contends that the amount of room and board expenses that qualify as higher education expenses is limited under sec_529 we agree with respondent there is no dispute that room and board expenses related to mrs kandil’s education qualify as higher education expenses the amount that can qualify as higher education expenses however is specifically limited by statute as stated earlier we note that the higher education amendments of publaw_105_244 112_stat_1729 deleted the phrase except that the amount may not be less than dollar_figure effective for tax years beginning after date this amendment however does not apply in the instant case sec_529 allows such expenses up to the minimum amount included for room and board in the cost of attendance as defined by u s c sec 1087ll based on the applicable law room and board expenses are limited to dollar_figure the minimum amount for off-campus students we recognize that college and graduate students may incur expenses beyond those projected by the educational institutiondollar_figure congress however has imposed limitations on the amount of room and board expenses that qualify for favorable tax treatment however unfair this statute might seem to petitioners the court is bound to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 accordingly we conclude that petitioners are entitled to qualified_higher_education_expenses for room and board_of dollar_figure with regard to transportation_expenses respondent at trial and in his trial memorandum conceded that mrs kandil’s qualified_higher_education_expenses included transportation costs up to the amount allowed as determined by sjsu on brief however respondent argues that the concession was in error in essence respondent now contends that petitioners are not entitled to an allowance for transportation_expenses because such for example sjsu’s cost of attendance for a student living off-campus for the academic year was dollar_figure expenses do not qualify as higher education expenses under sec_529 respondent’s change in position raises the issue of equitable_estoppel against respondent equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir it is well settled however that equitable_estoppel does not bar or prevent respondent from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 381_us_68 auto club of mich v commissioner 353_us_180 see also 312_f2d_311 9th cir affg in part and revg in part 32_tc_998 77_tc_428 an exception exists only in the rare case where a taxpayer can prove he or she would suffer an unconscionable injury because of that reliance 78_tc_989 affd 710_f2d_1400 9th cir moreover equitable_estoppel is applied against the government with utmost caution and restraint schuster v commissioner supra pincite the doctrine_of estoppel is not applicable unless the party relying on it establishes all of the following elements at a minimum a false representation or wrongful misleading silence by the party against whom estoppel is to be invoked an error in a statement of fact and not an opinion or statement of law ignorance of the true facts the party claiming estoppel must be adversely affected by the acts or statements of the person against whom an estoppel is claimed and detriment suffered by the party claiming estoppel because of his or her adversary’s false representation or wrongful misleading silence 104_tc_13 affd 140_f3d_240 4th cir 67_tc_612 megibow v commissioner tcmemo_2004_41 see also 439_f2d_1365 2d cir the doctrine_of equitable_estoppel was raised for the first time by respondent on briefdollar_figure initially respondent conceded that qualified_higher_education_expenses include transportation costs in respondent’s trial memorandum respondent relied on sec_1_221-1 income_tax regs for the proposition although the court offered petitioners the opportunity to file a response to respondent’s brief petitioners did not do so that transportation costs qualify as higher education expensesdollar_figure sec_1_221-1 income_tax regs defines qualified_higher_education_expenses as the cost of attendance as defined in sec_472 of the higher education act of u s c 1087ll as in effect on date and further states that consistent with u s c sec 1087ll supp iv the cost of attendance includes an allowance for transportationdollar_figure for purposes of sec_72 however sec_529 defines qualified_higher_education_expenses as tuition fees books supplies equipment and room and board clearly transportation_expenses are not included within this definition with regard to the definition of qualified_higher_education_expenses under sec_529 the term cost of attendance is applicable only in the context of determining the minimum allowance for room and board expenses on brief respondent admitted that respondent’s position was misguided by sec_1_221-1 income_tax regs thus respondent’s misconceived concession was an erroneous representation of law as such equitable_estoppel does not bar respondent from changing respondent’s position to correct a mistake of law unless sec_221 and the regulations thereunder set forth the criteria to deduct interest_paid on qualified education loans the higher education act of sec_472 currently codified pincite u s c 1087ll provides that the term cost of attendance means an allowance for transportation as determined by the institution petitioners would suffer an unconscionable injury because of their reliance on respondent’s concession at trial although petitioners did not file a brief in response the record in its entirety fails to demonstrate that petitioners suffered an unconscionable injury because of their reliance on respondent’s misrepresentation accordingly we conclude that mrs kandil’s transportation_expenses do not constitute qualified_higher_education_expenses for purposes of sec_72 conclusion we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed those arguments we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue as well as respondent’s concession decision will be entered under rule
